Citation Nr: 0707682	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  99-12 489	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.

Following an April 2006 decision by the Board of Veterans' 
Appeals (Board) denying the veteran's claim for service 
connection for diabetes mellitus, the veteran perfected a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2006 Order, the 
Court granted a joint motion for remand filed by both parties 
to the case, returning the appeal to the Board for additional 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

In the joint motion, the parties agreed that further 
consideration is warranted as to whether the VA's duty to 
assist requires obtaining a medical opinion as to the likely 
date of onset and etiology of the veteran's diabetes, as the 
file contains a medical opinion submitted by the veteran 
which could be read as favorable to his claim.  Because the 
veteran's service medical records were likely destroyed by 
the 1973 fire at the National Personnel Records Center, and 
repeated efforts by VA to obtain them have been unsuccessful, 
the VA has a heightened duty to assist the veteran in 
substantiating his claim and also in providing a thorough 
statement of reasons and bases for its decision.

In a 2002 statement submitted by the veteran, he asserts that 
his diabetes was present as early as his "first three months 
in the army while I was taking my intensive English courses 
in Ft. Buchanan."  Review of the claims file reveals that 
multiple attempts to obtain the veteran's service records 
have been made, unfortunately without success.  However, 
attempts to obtain clinical records have included only 
searches pertinent to Fort Jackson, where the veteran 
reported having been stationed for advanced individual 
training subsequent to the Fort Buchanan training.  Thus, no 
search particular to Fort Buchanan has been undertaken.  In 
light of the heightened duty to assist and the veteran's 
assertion that his diabetes had already manifested itself in 
his first three months of service, the Board is of the 
opinion that additional efforts to obtain any clinical 
reports and sick reports pertaining to the veteran's time at 
Fort Buchanan should be undertaken.

After these records have been obtained or the VA has 
concluded that further efforts would be futile, (see 
38 C.F.R. § 3.159(c)(2)) the Board is of the view that a 
medical opinion as to the likely date of onset and etiology 
of the veteran's diabetes should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure 
through official channels, any evidence 
pertaining to the veteran's time at Fort 
Buchanan from September 1956 through 
December 1956, to include any clinical 
medical records or sick leave records.

2.  AFTER any such records have been 
obtained, the claims file should be 
forwarded to a VA physician with 
appropriate expertise for an opinion as 
to the likely date of onset of the 
veteran's diabetes.  The physician is 
requested to review the medical records 
and lay statements contained in the 
claims file which reflect that although 
the veteran's wife and several 
acquaintances recall the veteran having 
diabetes during service and shortly 
after, the first medical treatment for 
diabetes which is documented in the 
claims file occurred in 1973.  Based upon 
this records review, the physician is 
requested to form a medical opinion as to 
whether it is as likely as not that the 
veteran's diabetes developed during 
service or within one year after service.  
The complete rationale for all opinions 
expressed should be fully explained.

IF the physician determines that a 
physical examination of the veteran is 
necessary to reach a fully-informed 
opinion, then such an examination, and 
all appropriate tests and studies should 
be scheduled.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


